DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application filed on January 2, 2020 is a 371 of PCT/CN2018/093254 filed on June 28, 2018 which claims priority to CN20170554315.4 filed on July 2, 2017. Applicants have not filed a certified translation of the foreign priority document.

Election/Restriction
Applicant’s election of Group I, claims 1-17, 20 and 31, and SEQ ID NO: 1 and SEQ ID NO: 2, timely filed August 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
	Claims 1-17, 20-21 and 31 are pending. Claim 21 has been withdrawn as being drawn to non-elected subject matter. Claims 1-17, 20 and 31 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 9-12, 15, 20 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the limitation “wherein the selective enrichment of step 2), comprising enriching and amplifying”. This limitation does not make sense as written. Either the term “comprising” is not the word Applicant intended or Applicant intended more to be at the end of the sentence. Appropriate correction is required.
Regarding Claims 6, 7, 9 and 10, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The phrase “such as 1-100” includes a broader term (“one or more”) followed by exemplary language featuring a more narrow scope (“1-100”) which may lead to confusion over the intended scope of the claim because the metes and bounds of the claim containing that language are unclear rendering the claim indefinite. Further, it is unclear what applicant intends to claim with the limitation “1-100”. Does Applicant intend to claim 1-100 specific target sequences? 
Regarding claim 7 the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. The phrase “for example … two or more” includes a broader term (“one or more”) followed by exemplary language featuring a more narrow scope (“two or more”) which may lead to confusion over the intended scope of the claim because the metes and bounds of the claim containing that language are unclear rendering the claim indefinite. See MPEP § 2173.05(d).
Claim 10 includes the term “the specific target sequences”. However, claim 9 does not contain the term “specific target sequences” therefore, there is no antecedent basis for this term.
Regarding claim 11, the phrases "preferably" and “for example” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The phrase “preferably … SEQ ID NO: 1 to 14 or SEQ ID NO: 1 to 8” includes a broader term (“1 to 26”) followed by exemplary language featuring a more narrow scope (“1 to 14 or … 1 to 8”) which may lead to confusion over the intended scope of the claim because the metes and bounds of the claim containing that language are unclear rendering the claim indefinite. Additionally, the phraseology is unclear. The claim refers to the group consisting of Echinococcus genomic DNA when the group refers to SEQ ID NO: 1-26. It is unclear what Applicant intends to claim. This rejection could be overcome by amending the claim to read “one 
Claim 12 includes the term “the labeled DNA”. However, there is no labeled DNA previously referred to in claim 12. This limitation lacks antecedent basis. Claim 12 also includes the term “the label”. This limitation similarly lacks antecedent basis as there is no label previously referred to in claim 12. Further, the term “may be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The phrase “may be 2-10,000” includes a broader term (“multiple samples”) followed by exemplary language featuring a more narrow scope (“2-10,000”) which may lead to confusion over the intended scope of the claim because the metes and bounds of the claim containing that language are unclear rendering the claim indefinite.
Claim 15 includes the term “the number of reads”. However, neither claim 15 nor claim 1 require a number of sequencing reads. Thus, this limitation lacks antecedent basis. 
Regarding claim 20, term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The phrase “preferably a blood, saliva and/or urine sample” includes a broader term (“sample”) followed by exemplary language (“blood, saliva and/or urine”) featuring a more narrow scope which may lead to confusion over the intended scope of the claim because the metes and bounds of the claim containing that language are unclear rendering the claim indefinite.
Regarding claim 31, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The phrase “such as Echinococcus granulosus and/or Echinococcus multilocularis” includes a broader term (“Echinococcus”) followed by exemplary language featuring a more narrow scope (“Echinococcus granulosus and/or Echinococcus multilocularis”) which may lead to confusion over the intended scope of the claim because the metes and bounds of the claim containing that language are unclear rendering the claim indefinite

Improper Markush Grouping
Claim 11 is rejected under the judicially approved “improper Markush grouping” doctrine (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when claims contain an improper grouping of alternatively useable species. See in re Harnisch, 631 F.2d 716, 719-720 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
The species of the Markush group do not share a “single structural similarity” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP §803.02.

Here, each species is considered to be a separate nucleotide sequence (SEQ ID NOS: 1-26).
The recited alternative species in the groups set forth herein do not share a single structural similarity, as each different nucleotide sequence is itself located in a 
	The MPEP provides the following guidance as to what constitutes a physical, chemical or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (MPEP §2117(II)(A)).

The recited sequences do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the sequences will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited sequences would function in the same way in the claimed method; it is only in the context of the claimed invention. Further, there is no evidence of record to establish that it is clear from their very nature that each of the recited sequences possess the common property of being associated with Echinococcus.

Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a “single structural similarity” and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. MPEP §2117(II)(A), Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).

	The recited alternatives do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature to the group of genes being claimed, because it is shared by ALL nucleic acids. Further, the fact that the genes all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a sugar phosphate backbone alone is not essential to the asserted common use of being associated with colorectal cancer. Furthermore, it is not clear from their very nature that members possess a common property mainly responsible for their function. Thus, when considering the different nucleic acid sequences recited in the alternative, there does not appear to be any common structure related to the sequences in the claims.
	Following this analysis, claim 11 is rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 17 and 20 are rejected under 35 U.SC. 101 because the claimed invention is directed towards methods that recite a law of nature/natural phenomenon without significantly more.

Question 1
	The claimed invention is directed to a method that recites a law of nature/natural phenomenon.

Question 2A – Prong 1
	Claims 17 and 20 recite the patent ineligible concept of a law of nature/natural phenomenon.
	Claim 17 is directed towards providing a sample, detecting the presence of parasite-derived DNA, and indicating that the host is suffering from a parasite infection if the parasite-derived DNA is present in the sample. The correlation between the presence of parasite-derived DNA in the sample and that the host is suffering from a parasite infection is a natural correlation that preexists which is an unpatentable phenomenon. The claim recites if the parasite-derived DNA is present in the sample, the host is indicated to be suffering from a parasite infection. The association between parasite-derived DNA and a parasite infection is a law of nature/natural phenomenon. The correlation between the presence of parasite-derived DNA and a parasite infection in the host is an unpatentable phenomenon.

Question 2A – Prong 2
	The claims do not recite any additional elements that integrate the judicial exception into practical application of the exception. Claim 17 requires the additional steps of extracting DNA from the sample, selectively enriching the parasite-derived DNA, subjecting the DNA to high-throughput sequencing and analyzing the results. These steps are mere data gathering steps for performing the judicial exception. Claim 17 further includes the optional step of treating the host. Even if the claim were rewritten to require a treatment step, the limitation is generally recited and does not integrate the judicial exception into practical application. A treatment limitation must be “particular” i.e. specifically identified so that it doesn’t encompass all applications of the judicial exception. The treatment step of claim 17 is generic and not limited to any particular medicine or treatment. The treatment step does not indicate how the patient is to be treated, or what the treatment is, but instead coveys any possible treatment. Moreover, the treatment step does not require an administration step. Here, the generic treatment for a parasite infection is not particular and is instead merely instructions to “apply” the exception in a generic way.
	Claim 20 is a data gathering step for performing the judicial exception and is thus insignificant extra-solution activity, and does not integrate the judicial exception into practical application. 

Question 2B
Alice involves determining whether the remaining elements, either in isolation or in combination with other non-patent eligible elements are sufficient to “‘transform the nature of the claim itself’ into patent eligible application Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2355 (2014) (quoting Mayo, 132 S. Ct. at 1297).
	The claims do not sufficiently provide a method which is significantly more than a statement of a natural principle for at least these reasons:
	The claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. Wang teaches detecting one or more biomarkers from a foreign organism by sequencing, e.g., high-throughput sequencing, of a polynucleotide in a biological sample and analyzing said identity and/or level of said one or more biomarkers (Wang, WO2014/019275, para. [0073]))
	Further, the steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g. mere data gathering steps necessary to indicate that the host is suffering from parasite infection. Detecting the presence of parasite-derived DNA merely instructs a scientist to use any detection technique to measure the presence of parasite-derived DNA. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood routine and conventional data gathering activity engaged in by scientists prior to the applicant’s invention, and at the time the application was filed. Further, it is well established that the mere physical or tangible nature of additional elements such as the step of determining the average length of cilia on a cell do not automatically confer eligibility on a claim to an abstract idea (see, e.g. Alice at 2358-59).

	For those reasons, the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, 12-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. WO2014/019275 (hereinafter “Wang”), as evidenced by Joiner et al. Infection and Immunity (1993) 61:4 1169-1172 (hereinafter “Joiner”). 
Wang teaches a method of detecting a polynucleotide from a foreign organism in a biological sample (Wang para. [0010]). In some embodiments, the foreign organism is Toxoplasma gondii (Wang para. [0022]). Wang teaches obtaining a blood sample and extracting cell free DNA (Wang para. [0093]). Wang teaches selectively enriching the sample (Wang para. [0054]). Wang teaches assessing the identity of one or more biomarkers from a foreign organism by high-throughput sequencing of a polynucleotide in a sample (Wang para. [0073]). Wang teaches analyzing said identity and/or level of said one or more biomarkers (Wang para. [0073]). Wang teaches determining whether the sample tested was infected by the target pathogens. (Wang para. [0094]).
Regarding claims 3 and 4, Wang teaches performing bridge PCR (Wang para. [0099]).
Regarding claim 5, Wang teaches a microarray for capture probes for detecting amplified nucleic acids (Wang para. [0085]). 
Regarding claim 6, Wang teaches a DNA chip may be used to support probes that hybridize to the target DNA sequences (Wang para. [0076]). Wang thus teaches one or more specific target sequences from the parasite genomic DNA is selectively enriched.
Regarding claims 7 and 8, Wang teaches the foreign organism is Toxoplasma gondii (Wang para. [0073]). Toxoplasma gondii is a protozoan parasite, as evidenced by Joiner. 
Regarding claim 9, Wang teaches a DNA chip may be used to support probes that hybridize to the target DNA sequences (Wang para. [0076]). Wang thus teaches one or more sets of primers or probes used for selectively enriching the parasite-derived DNA.
Regarding claim 10, Wang teaches the polynucleotide fragments are aligned to reference genomic sequences based on the sequence information. The reference unique reads have the same length of, for example, about 10, 12, 15, 20, 25, 30, 35, 40, 50, 100, 200, 300, 500, or 1000 bp (Wang para. [0052]). 
Regarding claim 12, Wang teaches probes may be labeled with a fluorescent compound (Wang para. [0083]). Wang teaches one chip can detect multiple pathogens, and can capture multiple samples in one test (Wang para [0106]). Wang teaches the biological sample is obtained from at least 2, 5, 10, 20, 50, 100, 200, 500 or 1000 pregnant females.
Regarding claim 13, Wang teaches the sequencing platforms include Illumina®, 454® and AB® SOLiD™ (Wang para. [0107]). 
Regarding claim 14, Wang teaches filtering the reads which are able to map on to the human genome (Wang para. [0113]). 
Regarding claim 15, Wang teaches upon finishing the alignments, the reads that mapped onto target pathogens uniquely were picked and the total number of uniquely mapping reads number on each target pathogens genome was calculated. The proportion was defined as the relative abundance of the sample on the target pathogen (Wang para. [0115]). Wang teaches the calculated relative abundance was compared to a cutoff value obtained from the control group. If the relative abundance was bigger than the cutoff value, the result was confirmed as positive, which means the sample tested was infected by the target pathogens (Wang para. [0119]). Wang teaches clinically positive results when the relative abundance is above 6% (Wang Table 5).
Regarding claim 17, Wang teaches a method of detecting a polynucleotide from a foreign organism in a biological sample (Wang para. [0010]). In some embodiments, the foreign organism is Toxoplasma gondii (Wang para. [0022]). Wang teaches 
Regarding claim 20, Wang teaches the biological sample is selected from the group consisting of: body fluids, such as blood, plasma, serum, urine and sweat (Wang para [0047]).

5.	Claims 1-4, 8, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imwong et al. Journal of Clinical Microbiology (2014) 52:9 3303-3309 (hereinafter “Imwong”), as evidenced by Scholar et al. xPharm: The Comprehensive Pharmacology Reference, 2007 (hereinafter “Scholar”). 
Imwong teaches whole blood samples were collected, DNA was extracted and concentrating the purified DNA sample (Imwong p. 3304, 1st column). Imwong taches high-throughput sequencing (Imwong p. 3307, 1st column). Imwong teaches parasite numbers in each sample were derived from extrapolation of the threshold cycle value obtained for the unknown sample (Imwong p. 3304, 2nd column). Imwong teaches a qPCR method that allows assessment of very low-level Plasmodium infections (Imwong p. 3308, 1st column). 
Regarding claim 2, Imwong teaches multiplexing an internal control in the reaction based on the human beta-actin gene (Imwong p. 3304, 2nd column).
Regarding claims 3 and 4, Imwong teaches using QuantiTect multiplex PCR NoROX (Imwong p. 3304, 2nd column).
Regarding claim 8, Imwong teaches Plasmodium falciparum. Plasmodium falciparum is a protozoan, as evidenced by Scholar. 
Regarding claim 17, Imwong teaches whole blood samples were collected, DNA was extracted and concentrating the purified DNA sample (Imwong p. 3304, 1st column). Imwong teaches parasite numbers in each sample were derived from extrapolation of the threshold cycle value obtained for the unknown sample (Imwong p. 3304, 2nd column). Imwong teaches a qPCR method that allows assessment of very low-level Plasmodium infections (Imwong p. 3308, 1st column).
Regarding claim 20, Imwong teaches whole blood samples were collected (Imwong p. 3304, 1st column).

6.	Claims 1-4, 6, 8-10, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wichmann et al. PLoSNTDS (2009) 3:4 e422 9 pages (hereinafter “Wichmann”).
	Wichmann teaches diagnosing detection of Schistosomiasis by detection of cell free parasite DNA in human plasma. Wichmann teaches plasma samples were collected from patients for DNA extraction (Wichmann p. 2, 2nd column, p. 4, 2nd column). Wichmann teaches a 121 bp tandem repeat sequence was chosen as the PCR target gene and enriched, and the DNA sample was subjected to high-throughput nd column).
	Regarding claim 2, Wichmann teaches an internal control fragment (Wichmann p. 3, 2nd column). 
	Regarding claims 3 and 4, Wichmann teaches multiplex PCR using the Roche LightCycler (Wichmann p. 3, 1st column). 
Regarding claims 6 and 10, Wichmann teaches a 121 bp tandem repeat sequence (Wichmann p. 3, 1st column).
	Regarding claim 8, Wichmann teaches wherein the parasite is caused by trematodes of the Schistosomatidae family (Wichmann p. 1, 1st column). 
Regarding claim 9, Wichmann teaches primers SRA1 and SRS2 used in real-time PCR (Wichmann p. 2, 1st column).
	Regarding claim 16, Wichmann teaches confirming experiments with plasmid DNA spiked in human plasma (Wichmann p. 3, 2nd column).
	Regarding claim 17, Wichmann teaches diagnosing detection of Schistosomiasis by detection of cell free parasite DNA in human plasma. Wichmann teaches plasma samples were collected from patients for DNA extraction (Wichmann p. 2, 2nd column, p. 4, 2nd column). Wichmann teaches a 121 bp tandem repeat sequence was chosen as the PCR target gene and enriched, and the DNA sample was subjected to high-throughput sequencing in a Roche LightCycler version 1.2 (Wichmann p. 3, 1st column). Wichmann teaches the detecting cell free parasite DNA in 14 patients with active disease (Wichmann p. 6, 2nd column).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wichmann et al. PLoSNTDS (2009) 3:4 e422 9 pages (hereinafter “Wichmann”) as applied to claims 1-4, 6, 8, 10, 16 and 17 above, and further in view of Chaya et al Tropical Parasitology (2014) 4:1 p. 43-45 (hereinafter “Chaya”).
Wichmann teaches diagnosing Schistosomiasis by detection of cell free parasite DNA in human plasma. Wichmann teaches plasma samples were collected from patients for DNA extraction (Wichmann p. 2, 2nd column, p. 4, 2nd column). Wichmann teaches a 121 bp tandem repeat sequence was chosen as the PCR target gene and enriched, and the DNA sample was subjected to high-throughput sequencing in a Roche LightCycler version 1.2 (Wichmann p. 3, 1st column). Wichmann teaches the detecting cell free parasite DNA in 14 patients with active disease (Wichmann p. 6, 2nd column).
Wichmann does not teach wherein the parasite is Echinococcus.
However, Chaya teaches detecting Echinococcus granulosus by PCR (Chaya, Abstract). 
nd column). Wichmann thus teaches detecting Schistosomiasis from cell free parasite DNA by real-time PCR. Chaya teaches detecting the presence of E. granulosos specific DNA. A person of ordinary skill in the art would have been motivated to detect E. granulosos by the method taught by Wichmann because the like Schistosomiasis, Echinococcus is traditionally diagnosed by detecting parasite eggs in stool, urine, or gut/bladder biopsies; an ordinary artisan would have been motivated to find a less invasive method of detecting Echinococcus. For those reasons a person of ordinary skill in the art would have been motivated to use the method taught by Wichmann to detect Echinococcus infections.


CONCLUSION
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER L. OVERLY/Examiner, Art Unit 1634                 
                                                                                                                                                                                       
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 23, 2021